PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
Torsten Hechler, et al.
Application No. 16/470,950
Filed: June 18, 2019
Attorney Docket No. 13318.004U1
For: AMANITIN ANTIBODY CONJUGATES
:
:
:
:   DECISION GRANTING PETITION
:   UNDER 37 CFR 1.313(c)(2)
:
:



This is a decision on the petition under 37 CFR 1.313(a), filed April 27, 2022, requesting withdrawal of the above-identified application from issue.	

The petition is DISMISSED nunc pro tunc for the reasons stated below.

A review of the file record discloses that a Notice of Allowance and Fee(s) Due was mailed on February 23, 2022, with the issue fee being due on or before May 23, 2022. The petition states that the issue fee in this case has not been paid. 

The filing of a petition under 37 CFR 1.313 is unnecessary, since the mere filing of an RCE and submission will effectively withdraw an application from issue prior to payment of the issue fee.  In view thereof, the petition to withdraw from issue is dismissed as involving a moot issue.  Note MPEP §§ 706.07(h)(IX) and 1308. 

The Technology Center was without authority to act further in this case absent a decision on the petition to withdraw the application from issuance. Nevertheless, in view of the decision on petition, the acceptance of the RCE and submission on May 6, 2022 are now considered proper filings and the actions taken by the Technology Center taken thereafter are hereby ratified.

The matter is being referred to Office of Data Management to await a reply to the Notice of Allowance and Issue Fee(s) Due mailed May 6, 2022.  



Telephone inquiries concerning this decision should be directed to undersigned at (571) 272-1642. All other inquiries concerning this application should be directed to the Office of Data Management at their customer service line (571) 272-4200.


/April M Wise/
Paralegal Specialist, Office of Petitions